Willie, Chief Justice.
From the allegations of the answer to which exceptions were sustained, it is made to appear that Sheldon was the owner of a judgment against Martin, in his capacity of assignee, which was entitled to a credit on account of goods delivered to Sheldon in part payment of it. The balance due upon this judgment was, under the averments of the answer, a liquidated demand against the assignee, which could be set-off against the promissory note sued on.
It was expressly alleged that the balance of the goods undelivered to Sheldon, and upon which a lien was fixed by the judgment, had been appropriated by Martin to the payment of debts due by the parties of whom he was assignee. The creditors of Martin’s assignors, *413having received the benefit of goods upon which Sheldon had a lien, were in equity bound to account to him to the extent of his lien upon them, and a judgment against the assignee: for the amount thus secured, to be levied of the property held by him under his trust, would have effected this object. We see no reason, therefore, why Sheldon was not entitled to recover such a judgment under the statements of his answer, if established by evidence.
It is, however, to be remarked that no authority is shown in the assignee to enter into an agreement with Sheldon to allow the latter to take goods in part payment of his claim. This will depend in a great measure upon the provisions of the deed of assignment under which he was acting. It may have been that the goods delivered to Sheldon were worth more than the value affixed to them in the judgment. The duty of the assignee, in that event, would have been to obtain for them their highest market value, or, at least, to have them sold under execution; but, unless it be shown that those delivered to Sheldon would have brought, if so sold, enough to have paid his whole debt, he will be entitled to recover the balance under a plea in set-off to this action. Hone of the exceptions to the plea object to it for not allowing credit upon the judgment for the value of the goods instead of the value at which they were assessed in the judgment. We do not regard the judgment as superseded by the subsequent agreement between Sheldon and Martin. Such is not the reasonable interpretation of the averments of the plea. But, even if it were, the balance due for the goods undelivered under the agreement would be a liquidated demand, the amount of which could be easily ascertained, and hence could be set-off under our statute against the note upon which this suit was founded. In any view of the case, there was error in sustaining exceptions to the plea, for which the judgment must be reversed and the cause remanded.
Reversed and Remanded.
[Opinion delivered February 2, 1886.)